Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed and approved on 25 February 2021 has rendered moot the Double Patenting rejections over U.S. Patent No. 10,494,884. 
The Amendment filed 25 February 2021 now incorporates “between five parts per billion to fifty parts per billion of tire chips” into the independent claim.
	As in parent 16/000,415, in the Notice of Allowability mailed 25 September 2019, the Office observes that 5-50 parts per billion of loss circulation media is equivalent to 0.005-0.05 parts per million (ppm), or 0.0000005-0.000005% of the drilling fluid.  Having a maximum amount of 0.000005% loss circulation media is rather unusually low in the art, which generally might use loss circulation materials (LCM) on the order of 5-50 pounds per barrel, or 1-15% of the fluid.  Furthermore, one of ordinary skill in the art would expect that having higher amounts of LCM would be more successful at sealing loss circulation zones.  There appears to exist no disclosure or teaching of record that would lead one to use such a small amount of loss circulation media and have a reasonable expectation of successfully sealing loss circulation zones in a formation, via the expansion from first pressure to second pressure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674